Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Regarding applicants’ remarks regarding claim 11:
Based on the current amendment to claim 11, the 112b rejection is hereby withdrawn.
Regarding applicants’ remarks regarding claim 1:

    PNG
    media_image1.png
    175
    779
    media_image1.png
    Greyscale

	The Examiner considers the applicants’ position, but these remarks are now moot under grounds of rejection since the claim comprises a change of scope which now comprises a bound for satisfying the equations. Please see the updated office action below for details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 14, “and a wavelength of the visible light emitted”. Line 10 already states “a wavelength” limitation and line 14 also states “a wavelength” limitation. It is not clear to the examiner if “a wavelength” from line 14 for the equations is selected from the range suggested in line 10. 
Claims 3, 4 and 7-12 are also rejected via dependency on claim 1.
Claim 5 states the width and height of the optical waveguide are within the range of “300nm or more and 1000nm or less”. Claim 1 states that the wavelength selected should satisfy at least one of the equations 1 and 2. The lower end of the wavelength range suggested in claim 1 comprises a wavelength 380nm. When 380nm is input to the equations, the width falls within the range of 304nm – 950nm and the height falls within the range of 304nm – 570nm. For a 300nm height or width to exist, the wavelength has to be 375nm which is outside the range suggested in claim 1. It is confusing to the examiner how the width and height of the waveguide can be 300nm when the operating wavelength range is from 380nm to 830nm. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (External Modulation Using MZM for Visible Wavelengths) in view of Reinhard Geiss (Fabrication of free-standing lithium niobate nanowaveguides down to 50nm in width).
Regarding claim 1, Devi teaches a transmission device that transmits a visible light signal to a receiving device (Section	 1: paragraph 1, Visible-Light Wireless Communication is a technology which uses visible light as a carrier signal in communication i.e. communication between a transmission device and a receiver device), comprising: a laser light source configured to emit visible light (Section 1: paragraph 1, LEDs can not only be used for illuminating rooms, but also for a communicating system; Abstract: operating wavelength range is 400–700 nm); and an optical modulator (Fig. 1, LN MZM; Section 4, Given results are taken when the modulator is working in visible-light range. Hence, this modulator can be used for modulation purpose in visible-light communication system) configured to change intensity of the visible light and generate a visible light signal (Section 3, paragraph 1, It will give intensity modulation), wherein the optical modulator has an optical waveguide (Fig. 1 shows the waveguide structure) that serves as a transmission path for the visible light, and the optical waveguide is formed of a material containing lithium niobite (Section 1: paragraph 3, As external modulator, we use Lithium Niobate Mach–Zehnder Modulator (LNMZM). In the past few years, Lithium Niobate has been proved to be the best material in the fabrication of photonics devices. It comprises of an excellent electro-optic coefficient, low loss, and linear response to the applied electric field), a wavelength of the visible light is within a range of 380 nm or more and 830 nm or less (Abstract: operating wavelength range is 400–700 nm).
Although Devi teaches an operating wavelength range of visible light, Devi doesn’t teach wherein, when a width of a cross section perpendicular to a transmission direction of the optical signal in the optical waveguide is set to W nm, a height of the cross section is set to H nm, at least one of the following equations is satisfied.

    PNG
    media_image2.png
    87
    187
    media_image2.png
    Greyscale

Geiss teaches using an optical waveguide designed to have a width within the range of 50 to 1000nm and height within the range of 50 to 500nm (Conclusion: The respective waveguides were successfully fabricated in LiNbO3…The waveguides have…widths from 50 to 1000 nm. The heights of the nanowaveguides strongly depend on their widths and vary from 50 to 500 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission device taught by Devi and incorporate the waveguide medium taught by Geiss since lithium niobate (LiNbO3) nanoscale waveguides possesses simultaneously a strong quadratic optical nonlinearity and a broad transparency window extending into the visible and infrared wavelength ranges (Page 2, Col. 1, lines 10-13).
Regarding claim 5, Devi in view of Geiss teaches the transmission device of claim 1, wherein Geiss teaches the width of the cross section perpendicular to the transmission direction of the visible light in the optical waveguide is within a range of 300nm or more to 1000nm or less and a height of the cross section is within a range of 300 nm or more and 1000nm or less (Conclusion: The respective waveguides were successfully fabricated in LiNbO3…The waveguides have…widths from 50 to 1000 nm. The heights of the nanowaveguides strongly depend on their widths and vary from 50 to 500 nm).
Regarding claim 9, Devi in view of Geiss teaches an information terminal comprising a transmission device according to claim 1 (Devi: Fig. 1 shows the LN MZM that is comprised within a device/terminal).
Regarding claim 11, Devi in view of Geiss teaches a communication system comprising: the transmission device according to claim 1: and a receiving device configured to receive the visible light signal transmitted by the transmission device (Section 1: paragraph 1, Visible-Light Wireless Communication is a technology which uses visible light as a carrier signal in communication i.e. communication between a transmission device and a receiver device).
Regarding claim 13, Devi teaches a transmission device that transmits a visible light signal to a receiving device (Section	 1: paragraph 1, Visible-Light Wireless Communication is a technology which uses visible light as a carrier signal in communication i.e. communication between a transmission device and a receiver device), comprising: a laser light source configured to emit visible light (Section 1: paragraph 1, LEDs can not only be used for illuminating rooms, but also for a communicating system; Abstract: operating wavelength range is 400–700 nm); and an optical modulator (Fig. 1, LN MZM; Section 4, Given results are taken when the modulator is working in visible-light range. Hence, this modulator can be used for modulation purpose in visible-light communication system) configured to change intensity of the visible light and generate a visible light signal (Section 3, paragraph 1, It will give intensity modulation), wherein the optical modulator has an optical waveguide (Fig. 1 shows the waveguide structure) that serves as a transmission path for the visible light, and the optical waveguide is formed of a material containing lithium niobite (Section 1: paragraph 3, As external modulator, we use Lithium Niobate Mach–Zehnder Modulator (LNMZM). In the past few years, Lithium Niobate has been proved to be the best material in the fabrication of photonics devices. It comprises of an excellent electro-optic coefficient, low loss, and linear response to the applied electric field), a wavelength of the visible light is within a range of 380 nm or more and 830 nm or less (Abstract: operating wavelength range is 400–700 nm).
Although Devi teaches an operating wavelength range of visible light, Devi doesn’t teach wherein, a width of a cross section perpendicular to a transmission direction of the visible light in the optical waveguide is within a range of 300nm or more to 1000nm or less and a height of the cross section is within a range of 300 nm or more and 1000nm or less.
Geiss teaches using an optical waveguide designed to have a width within a range of 300nm or more to 1000nm or less and a height within a range of 300 nm or more and 1000nm or less (Conclusion: The respective waveguides were successfully fabricated in LiNbO3…The waveguides have…widths from 50 to 1000 nm. The heights of the nanowaveguides strongly depend on their widths and vary from 50 to 500 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmission device taught by Devi and incorporate the waveguide taught by Geiss since lithium niobate (LiNbO3) nanoscale waveguides possesses simultaneously a strong quadratic optical nonlinearity and a broad transparency window extending into the visible and infrared wavelength ranges (Page 2, Col. 1, lines 10-13).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (External Modulation Using MZM for Visible Wavelengths) in view of Reinhard Geiss (Fabrication of free-standing lithium niobate nanowaveguides down to 50nm in width) in further view of Iwatsuka (US 2019/0079366) hereon Iwatsuka9366.
Regarding claim 3, Devi in view of Geiss teaches the transmission device according to claim 1.
Devi doesn’t teach wherein the optical modulator has a substrate, and the optical waveguide is a lithium niobate film grown on the substrate.
Iwatsuka9366 teaches the optical modulator (Fig. 6 shows a view of the optical modulator and Fig. 7 shows a cross sectional view of the same modulator) has a substrate (Fig. 7, substrate 1), and the optical waveguide is a lithium niobate film grown on the substrate (paragraph [0080], a lithium niobate film is formed on the major surface of the sapphire substrate and used as waveguide layer 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention tom modify the optical modulator taught by Devi in view of Geiss and incorporate the structure of the optical modulator taught by Iwatsuka9366 in order to help reduce the propagation loss in the TM fundamental mode (Iwatsuka: paragraph [0010]).
Regarding claim 4, Devi in view of Geiss in view of Iwatsuka9366 teaches the transmission device according to claim 3, wherein Iwatsuka9366 teaches the substrate is a sapphire substrate (paragraph [0080], a lithium niobate film is formed on the major surface of the sapphire substrate and used as waveguide layer 2).
Claims 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (External Modulation Using MZM for Visible Wavelengths) in view of Reinhard Geiss (Fabrication of free-standing lithium niobate nanowaveguides down to 50nm in width) in view of Tilaye (US 2018/0083701).
Regarding claim 7, Devi in view of Geiss teaches the transmission device according to claim 1.
Devi doesn’t teach further comprising an exit port for emitting the visible light signal to an outside.
Tilaye teaches the transmission device further comprising an exit port for emitting the visible light signal to an outside (Fig. 1, transmission device 105a with exit port at 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the transmission device of Devi in view of Geiss and incorporate in within the scenario taught by Tilaye in order to provide high speed communication between Li-Fi devices within different user preferences and technical specifications of the devices (Tilaye: paragraph [0040]).
Regarding claim 8, Devi in view of Geiss teaches the transmission device according to claim 1.
Devi doesn’t teach further comprising a connection unit for connecting to an optical fiber that transmits the visible light signal to an outside.
Tilaye teaches further comprising a connection unit for connecting to an optical fiber that transmits the visible light signal to an outside (Fig. 2B, connection unit to connect fiber 240 as shown in Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the transmission device of Devi in view of Geiss and incorporate in within the scenario taught by Tilaye in order to provide high speed communication between Li-Fi devices within different user preferences and technical specifications of the devices (Tilaye: paragraph [0040]).
Regarding claim 10, Devi in view of Geiss teaches information terminal according to claim 9.
Devi doesn’t teach wherein the information terminal is a smartphone, a tablet, or a personal computer.
Tilaye teaches wherein the information terminal is a smartphone, a tablet, or a personal computer (paragraph [0008], Li-Fi devices 105 may include mobile devices, personal computers, tablet computers, internet routers, light bulbs, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the transmission device of Devi in view of Geiss and incorporate in within the scenario taught by Tilaye in order to provide high speed communication between Li-Fi devices within different user preferences and technical specifications of the devices (Tilaye: paragraph [0040]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devi (External Modulation Using MZM for Visible Wavelengths) in view of Reinhard Geiss (Fabrication of free-standing lithium niobate nanowaveguides down to 50nm in width) in view of Ji (US 10158626).
Regarding claim 12, Devi in view of Geiss teaches a communication method using the communication system according to claim 11 (Devi: Section 4, Given results are taken when the modulator is working in visible-light range. Hence, this modulator can be used for modulation purpose in visible-light communication system).
Although Devi teaches modulating a visible light signal with information data to establish communication, Devi doesn’t teach comprising the steps of: generating a first visible light signal including a reception permission signal and a second visible light signal including information data using the optical modulator, and irradiating the receiving device with the first visible light signal and the second visible light signal by the transmission device; a process of receiving the first visible light signal by the receiving device; and a process of determining whether to accept the reception permission signal or not, and receiving the second visible light signal by the receiving device when the reception permission signal is accepted.
Ji teaches the steps of: generating a first visible light signal including a reception permission signal (Fig. 3, token for access; Col. 4, lines 61-64, At step 310, a token for accessing an object is received from a terminal device via a communication channel, where the communication channel is built based on a Light Fidelity connection) and a second visible light signal to establish access (Col. 5, lines 35-37, Once the received token is a valid one, the permission for accessing the object may be issued; Col. 4, lines 35-39, the terminal device 210 may be implemented by another type of device, as long as the device is of the capabilities of receiving and sending data associated with the token 220), and irradiating the receiving device with the first visible light signal and the second visible light signal by the transmission device (Fig. 3, steps 310 and 330); a process of receiving the first visible light signal by the receiving device (Fig. 3, receiving step at 310); and a process of determining whether to accept the reception permission signal or not (Fig. 3, step 320), and receiving the second visible light signal by the receiving device when the reception permission signal is accepted (Fig. 3, step 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication taught by Devi in view of Geiss and incorporate the method of validation prior to communication as taught by Ji in order to control the access of various types of devices (Ji: Col. 1, lines 19-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637